Citation Nr: 1025719	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lower back 
disability, to include as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION 

The Veteran served on active duty from August 1978 to August 
1981.

These matters originally came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the RO denied 
entitlement to service connection for tinnitus, a lower back 
condition, and a left knee condition.  Jurisdiction over the 
Veteran's claim was subsequently transferred to the RO in 
Atlanta, Georgia.

The Veteran testified before the undersigned at a December 2005 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In March 2007, the Board remanded these matters for further 
development.

The issue of entitlement to service connection for a 
bilateral foot disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's current tinnitus is the result of an in-service 
disease or injury.

2.  The Veteran's current lower back disability is aggravated by 
his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a lower back 
disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claims for service connection for 
tinnitus and a lower back disability, the claims are 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen.

The regulation providing for service connection on an aggravation 
basis was amended effective October 10, 2006 to prohibit VA from 
conceding aggravation unless there is medical evidence showing 
the baseline level of the disability before its aggravation by 
the service connected disability.  See 71 Fed. Reg. 52744 
(September 7, 2006) (codified at 38 C.F.R. § 3.310(b) (2009)).  
In this case, the Veteran applied for service connection for a 
left knee disability and a lower back disability in November 2004 
and January 2005, respectively.  Thus, the Veteran filed his 
claims prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to the 
claim. If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

The General Counsel had previously summarized the proper analysis 
as follows: First, the Board must determine, on a case-by-case 
basis, whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, if it is more 
favorable, the Board must, subsequent to the effective date of 
the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), 
apply the more favorable provision to the facts of the case, 
unless the claimant would be prejudiced by the Board's actions in 
addressing the revised regulation in the first instance. Third, 
the Board must determine whether the appellant would have 
received a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation, including 
for the periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 
(2000).

The Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Princess Cruises 
v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on the 
basis of aggravation, the new regulation is less favorable to the 
Veteran and appears to have a retroactive effect.  Hence the old 
version of the regulation will be applied in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Tinnitus

The Veteran's medical records, including a May 2007 VA 
examination report, reveal that he has reported and been 
diagnosed as having tinnitus.  Furthermore, he has reported that 
he was exposed to loud noises in service associated with military 
weaponry on the firing range and diesel engines while serving in 
a motor pool.

The Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was a material supply specialist.  He is 
competent to report in-service noise exposure and his reports are 
consistent with the circumstances of his service.  Therefore, in-
service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(a) (each disabling condition for which a 
Veteran seeks service connection must be considered on the basis 
of the places, types, and circumstances of his service, as shown 
by the evidence).  Thus, there is evidence of a current hearing 
disability and in-service noise exposure.

The May 2007 VA examination report includes an opinion that it 
was likely ("more likely than not") that the primary etiology 
for the Veteran's tinnitus was in-service noise exposure.  This 
opinion was based on the Veteran's reports of working around 
heavy machinery while in service and the fact that the condition 
began at the time of his service in 1979.

A February 2010 VA examination report includes an opinion that 
the issue of whether the Veteran's tinnitus was related to in-
service noise exposure could not be resolved without resort to 
mere speculation.  This opinion was based on the fact that there 
were no service treatment records in the Veteran's claims file 
and that the Veteran was only exposed to noise in service while 
at the firing range and that he reported that he had worn ear 
protection at that time.

The February 2010 opinion is entitled to little probative weight 
because the audiologist who conducted the examination did not 
consider the Veteran's reports of noise exposure associated with 
heavy machinery in service and his statements as to continuity of 
symptomatology since service in formulating his opinion.  A 
medical opinion is inadequate if it does not take into account 
the Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. App. 
23 (2007).

Furthermore, the opinion that the issue regarding the etiology of 
the Veteran's tinnitus could not be resolved without resort to 
mere speculation constitutes "non-evidence" and weighs neither 
for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 
(Fed. Cir. 2009).

The physician who conducted the May 2007 VA examination explained 
the reasons for his opinion and they are consistent with the 
evidence of record.  Therefore, his opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The evidence favors a conclusion that the Veteran has current 
tinnitus that is related to in-service noise exposure.  Service 
connection is; therefore, granted.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. § 3.303.   

Lower Back Disability

The Veteran's medical records indicate that he has been diagnosed 
as having various lower back disabilities.  For example, a 
February 2010 VA examination reported indicated a diagnosis of 
lumbar degenerative disc disease with moderate mechanical low 
back pain.  Thus, there is evidence of a current lower back 
disability.

The evidence does not reveal and the Veteran has not reported 
that his lower back disability is related to service.  Rather, he 
has contended that his lower back disability is related to his 
service-connected right knee disability.  As for whether a 
relationship exists between the Veteran's lower back disability 
and his service-connected right knee disability, there are 
conflicting medical opinions.  The Board, therefore, must weigh 
the credibility and probative value of these opinions, and in so 
doing, may favor one medical opinion over the other.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A January 2005 VA primary care treatment note includes an opinion 
that the Veteran's back pain may very well have been from an 
altered stance related to his right knee injury.  There was no 
further explanation or reasoning provided.

A May 2005 VA examination report includes an opinion that there 
was a reasonable degree of medical certainty that it was not 
likely ("less likely as not"/"less than 50/50 probability) 
that the Veteran's lower back symptoms were not caused by or the 
result of his service-connected knee disability.  This opinion 
was based on the fact that there were insufficient radiological 
and objective physical findings to consider the lower back 
disability as causally related to the service-connected knee 
injury.

In a September 2005 examination report, Dr. Linkiewicz opined 
that she could not state with reasonable certainty that the 
Veteran's lower back disability stemmed from his right knee 
injury, but that it was a possibility given the abnormalities in 
the Veteran's gait.  No further explanation or reasoning was 
provided.

The physician who conducted a May 2007 VA examination opined that 
the Veteran's chronic multiple level degenerative disc disease 
and disc herniation at L4-L5 had been aggravated (permanently 
worsened) by his service-connected right knee arthritis.  The 
physician reasoned that the right knee disability caused faulty 
weight distribution and gait abnormality.

A February 2010 VA examination report includes an opinion that 
the Veteran's lumbar disc disease with moderate mechanical lower 
back pain was not permanently aggravated by his service-connected 
right knee disability.  This opinion was based on a review of 
medical literature which revealed that lumbar disc disease was a 
normal expected aging outcome.  Therefore, the lower back 
disability was neither adjunct to nor aggravated by the service-
connected right knee disability.

The January and September 2005 opinions are of little probative 
weight because they are general and speculative in nature and are 
unaccompanied by any reasoning or explanation.  See Nieves-
Rodriguez, 22 Vet. App. at 304; Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).

The May 2005 opinion is also of limited probative value because 
although the examiner provided a rationale that would lead to a 
conclusion that the current lower back disability was unrelated 
to the right knee disability, the wording of the opinion ("it is 
less likely as not (less than 50/50 probability)" that the 
Veteran's lower back disability was "not caused by or the result 
of" the service-connected right knee disability) is confusing 
and contradictory. 

The May 2007 and February 2010 opinions were clear and concise, 
were accompanied by a rationale, and were consistent with the 
evidence of record.  Therefore, they are entitled to substantial 
probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

At the very least, the May 2007 and February 2010 opinions are 
equally probative as to the relationship between the Veteran's 
lower back disability and his service-connected right knee 
disability.  Therefore, the evidence is at least in relative 
equipoise as to whether the Veteran's service-connected right 
knee disability aggravated his current lower back disability.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the criteria for service connection for a lower 
back disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lower back disability is 
granted.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  
 
A January 2008 addendum to a July 2007 VA orthopedics treatment 
note and a November 2009 VA administrative note reveal that the 
Veteran had moved to Florida and that he had begun receiving 
treatment at the VA Medical Center in Orlando, Florida (VAMC 
Orlando).  The November 2009 VA administrative note indicates 
that the Veteran had received treatment at the VA outpatient 
clinic in Orlando, Florida as early as December 2007.  These 
records were reportedly contained in the Tampa or North 
Florida/South Georgia Vista electronic records system.  It 
appears that test results, but not all treatment records, were 
transferred to the Orlando Vista system and included in the 
claims folder.  The earliest treatment record from VAMC Orlando 
in the Veteran's claims file is the November 2009 VA 
administrative note.  VA has a duty to obtain the records for the 
period prior to November 2009.  38 U.S.C.A. 5103A(b),(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

The Veteran was afforded a VA examination in February 2010 for 
his left knee disability.  In light of the fact that there may be 
additional VA treatment records applicable to the Veteran's 
claim, the Veteran's claims file should be referred to the 
physician who conducted the February 2010 VA examination for a 
new opinion as to the etiology of the Veteran's left knee 
disability if any additional relevant treatment records are 
obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a left knee disability from VAMC 
Orlando and the VA outpatient clinic in 
Orlando Florida including records of 
treatment contained in the Tampa and North 
Florida/South Georgia Vista systems.

2.  If any additional treatment records 
pertaining to a left knee disability are 
obtained and associated with the Veteran's 
claims file, ask the examiner who conducted 
the February 2010 VA examination to review 
the Veteran's claims folder and provide an 
opinion as to whether the Veteran's left 
knee disability is related to service or 
his service-connected right knee 
disability.  The examiner should note 
consideration of the claims folder.  

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current left knee 
disability is related to a disease or 
injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left knee disability is 
secondary to or was aggravated by his 
service-connected right knee disability.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the February 2010 examiner is 
unavailable, the Veteran should be afforded 
a new VA examination to obtain the 
necessary opinions.

3.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information requested in 
this remand and is otherwise complete. 

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


